   
110th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
September 22, 2008 
 AMENDMENT:  
 That the bill from the Senate (S. 1315) entitled An Act to amend title 38, United States Code, to enhance veterans’ insurance and housing benefits, to improve benefits and services for transitioning servicemembers, and for other purposes,  
Strike out all after the enacting clause and insert:


1.Short title; table of contents
(a)Short titleThis Act may be cited as the Veterans’ Benefits Enhancement Act of 2008.
(b)Table of contentsThe table of contents for this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Reference to title 38, United States Code.
Title I—INSURANCE MATTERS
Sec. 101. Administrative costs of service disabled veterans' insurance.
Sec. 102. Modification of Servicemembers' Group Life Insurance coverage.
Sec. 103. Designation of fiduciary for traumatic injury protection coverage under Servicemembers' Group Life Insurance in case of lost mental capacity or extended loss of consciousness.
Title II—HOUSING MATTERS
Sec. 201. Home improvements and structural alterations for totally disabled members of the Armed Forces before discharge or release from the Armed Forces.
Title III—LABOR AND EDUCATION MATTERS
Sec. 301. Coordination of approval activities in the administration of education benefits.
Sec. 302. Waiver of residency requirement for Directors for Veterans' Employment and Training.
Sec. 303. Modification of special unemployment study to cover veterans of Post 9/11 Global Operations.
Title IV—COURT MATTERS
Sec. 401. Recall of retired judges of the United States Court of Appeals for Veterans Claims.
Sec. 402. Additional discretion in imposition of practice and registration fees.
Sec. 403. Annual reports on workload of United States Court of Appeals for Veterans Claims.
Sec. 404. Report on expansion of facilities for United States Court of Appeals for Veterans Claims.
Title V—OTHER MATTERS
Sec. 501. Clarification of purpose of the outreach services program of the Department of Veterans Affairs.
Sec. 502. Termination or suspension of contracts for cellular telephone service for servicemembers undergoing deployment outside the United States.
Sec. 503. Maintenance, management, and availability for research of assets of Air Force Health Study.
Sec. 504. National Academies study on risk of developing multiple sclerosis as a result of certain service in the Persian Gulf War and Post 9/11 Global Operations theaters.
Sec. 505. Comptroller General report on adequacy of dependency and indemnity compensation to maintain survivors of veterans who die from service-connected disabilities.
2.Reference to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code.
IINSURANCE MATTERS
101.Administrative costs of service disabled veterans' insuranceSection 1922(a) is amended by striking directly from such fund and inserting directly from such fund; and (5) administrative costs to the Government for the costs of the program of insurance under this section shall be paid from premiums credited to the fund under paragraph (4), and payments for claims against the fund under paragraph (4) for amounts in excess of amounts credited to such fund under that paragraph (after such administrative costs have been paid) shall be paid from appropriations to the fund.
102.Modification of Servicemembers' Group Life Insurance coverage
(a)Expansion of servicemembers' group life insurance To include certain members of Individual Ready Reserve
(1)In generalParagraph (1)(C) of section 1967(a) is amended by striking section 1965(5)(B) of this title and inserting subparagraph (B) or (C) of section 1965(5) of this title.
(2)Conforming amendmentParagraph (5)(C) of such section 1967(a) is amended by striking section 1965(5)(B) of this title and inserting subparagraph (B) or (C) of section 1965(5) of this title.
(b)Reduction in period of coverage for dependents after member separatesSection 1968(a)(5)(B)(ii) is amended by striking 120 days after.
103.Designation of fiduciary for traumatic injury protection coverage under Servicemembers' Group Life Insurance in case of lost mental capacity or extended loss of consciousness
(a)In generalThe Secretary of Defense shall, in consultation with the Secretary of Veterans Affairs, develop a form for the designation of a recipient for the funds distributed under section 1980A of title 38, United States Code, as the fiduciary of a member of the Armed Forces in cases where the member is mentally incapacitated (as determined by the Secretary of Defense in consultation with the Secretary of Veterans Affairs) or experiencing an extended loss of consciousness.
(b)ElementsThe form under subsection (a) shall require that a member may elect that—
(1)an individual designated by the member be the recipient as the fiduciary of the member; or
(2)a court of proper jurisdiction determine the recipient as the fiduciary of the member for purposes of this subsection.
(c)Completion and updateThe form under subsection (a) shall be completed by an individual at the time of entry into the Armed Forces and updated periodically thereafter.
IIHOUSING MATTERS
201.Home improvements and structural alterations for totally disabled members of the Armed Forces before discharge or release from the Armed ForcesSection 1717 is amended by adding at the end the following new subsection:

(d)
(1)In the case of a member of the Armed Forces who, as determined by the Secretary, has a disability permanent in nature incurred or aggravated in the line of duty in the active military, naval, or air service, the Secretary may furnish improvements and structural alterations for such member for such disability or as otherwise described in subsection (a)(2) while such member is hospitalized or receiving outpatient medical care, services, or treatment for such disability if the Secretary determines that such member is likely to be discharged or released from the Armed Forces for such disability.
(2)The furnishing of improvements and alterations under paragraph (1) in connection with the furnishing of medical services described in subparagraph (A) or (B) of subsection (a)(2) shall be subject to the limitation specified in the applicable subparagraph..
IIILABOR AND EDUCATION MATTERS
301.Coordination of approval activities in the administration of education benefits
(a)Coordination
(1)In generalSection 3673 is amended—
(A)by redesignating subsection (b) as subsection (c); and
(B)by inserting after subsection (a) the following new subsection (b):

(b)Coordination of activitiesThe Secretary shall take appropriate actions to ensure the coordination of approval activities performed by State approving agencies under this chapter and chapters 34 and 35 of this title and approval activities performed by the Department of Labor, the Department of Education, and other entities in order to reduce overlap and improve efficiency in the performance of such activities..
(2)Conforming and clerical amendments
(A)HeadingThe heading of such section is amended to read as follows:

3673.Approval activities: cooperation and coordination of activities.
(B)Table of sectionsThe table of sections at the beginning of chapter 36 is amended by striking the item relating to section 3673 and inserting the following new item:


3673. Approval activities: cooperation and coordination of activities..
(3)Stylistic amendmentsSuch section is further amended—
(A)in subsection (a), by inserting Cooperation in activities.— after (a); and
(B)in subsection (c), as redesignated by paragraph (1)(A) of this subsection, by inserting Availability of information material.— after (c).
(b)ReportNot later than 120 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives a report setting forth the following:
(1)The actions taken to establish outcome-oriented performance standards for State approving agencies created or designated under section 3671 of title 38, United States Code, including a description of any plans for, and the status of the implementation of, such standards as part of the evaluations of State approving agencies required by section 3674A of title 38, United States Code.
(2)The actions taken to implement a tracking and reporting system for resources expended for approval and outreach activities by such agencies.
(3)Any recommendations for legislative action that the Secretary considers appropriate to achieve the complete implementation of the standards described in paragraph (1).
302.Waiver of residency requirement for Directors for Veterans' Employment and TrainingSection 4103(a)(2) is amended—
(1)by inserting (A) after (2); and
(2)by adding at the end the following new subparagraph:

(B)The Secretary may waive the requirement in subparagraph (A) with respect to a Director for Veterans' Employment and Training if the Secretary determines that the waiver is in the public interest. Any such waiver shall be made on a case-by-case basis..
303.Modification of special unemployment study to cover veterans of Post 9/11 Global Operations
(a)Modification of studySubsection (a)(1) of section 4110A is amended—
(1)in the matter before subparagraph (A), by striking a study every two years and inserting an annual study;
(2)by redesignating subparagraph (A) as subparagraph (F);
(3)by striking subparagraph (B) and inserting the following new subparagraphs:

(A)Veterans who were called to active duty while members of the National Guard or a Reserve Component.
(B)Veterans who served in combat or in a war zone in the Post 9/11 Global Operations theaters.; and
(4)in subparagraph (C)—
(A)by striking Vietnam era and inserting Post 9/11 Global Operations period; and
(B)by striking the Vietnam theater of operations and inserting the Post 9/11 Global Operations theaters.
(b)DefinitionsSuch section is further amended by adding at the end the following new subsection:

(c)In this section:
(1)The term Post 9/11 Global Operations period means the period of the Persian Gulf War beginning on September 11, 2001, and ending on the date thereafter prescribed by Presidential proclamation or law.
(2)The term Post 9/11 Global Operations theaters means Afghanistan, Iraq, or any other theater in which the Global War on Terrorism Expeditionary Medal is awarded for service..
IVCOURT MATTERS
401.Recall of retired judges of the United States Court of Appeals for Veterans Claims
(a)Repeal of limit on service of recalled retired judges who voluntarily serve more than 90 daysSection 7257(b)(2) is amended by striking or for more than a total of 180 days (or the equivalent) during any calendar year.
(b)New judges recalled after retirement receive pay of current judges only during period of recall
(1)In generalSection 7296(c) is amended by striking paragraph (1) and inserting the following new paragraph:

(1)
(A)A judge who is appointed on or after the date of the enactment of the Veterans’ Benefits Enhancement Act of 2008 and who retires under subsection (b) and elects under subsection (d) to receive retired pay under this subsection shall (except as provided in paragraph (2)) receive retired pay as follows:
(i)In the case of a judge who is a recall-eligible retired judge under section 7257 of this title, the retired pay of the judge shall (subject to section 7257(d)(2) of this title) be the rate of pay applicable to that judge at the time of retirement, as adjusted from time to time under subsection (f)(3).
(ii)In the case of a judge other than a recall-eligible retired judge, the retired pay of the judge shall be the rate of pay applicable to that judge at the time of retirement.
(B)A judge who retired before the date of the enactment of the Veterans’ Benefits Enhancement Act of 2008 and elected under subsection (d) to receive retired pay under this subsection, or a judge who retires under subsection (b) and elects under subsection (d) to receive retired pay under this subsection, shall (except as provided in paragraph (2)) receive retired pay as follows:
(i)In the case of a judge who is a recall-eligible retired judge under section 7257 of this title or who was a recall-eligible retired judge under that section and was removed from recall status under subsection (b)(4) of that section by reason of disability, the retired pay of the judge shall be the pay of a judge of the court.
(ii)In the case of a judge who at the time of retirement did not provide notice under section 7257 of this title of availability for service in a recalled status, the retired pay of the judge shall be the rate of pay applicable to that judge at the time of retirement.
(iii)In the case of a judge who was a recall-eligible retired judge under section 7257 of this title and was removed from recall status under subsection (b)(3) of that section, the retired pay of the judge shall be the pay of the judge at the time of the removal from recall status..
(2)Cost-of-living adjustment for retired pay of new judges who are recall-eligibleSection 7296(f)(3)(A) is amended by striking paragraph (2) of subsection (c) and inserting paragraph (1)(A)(i) or (2) of subsection (c).
(3)Pay during period of recallSubsection (d) of section 7257 is amended to read as follows:

(d)
(1)The pay of a recall-eligible retired judge to whom section 7296(c)(1)(B) of this title applies is the pay specified in that section.
(2)A judge who is recalled under this section who retired under chapter 83 or 84 of title 5 or to whom section 7296(c)(1)(A) of this title applies shall be paid, during the period for which the judge serves in recall status, pay at the rate of pay in effect under section 7253(e) of this title for a judge performing active service, less the amount of the judge's annuity under the applicable provisions of chapter 83 or 84 of title 5 or the judge's annuity under section 7296(c)(1)(A) of this title, whichever is applicable..
(4)NoticeThe last sentence of section 7257(a)(1) is amended to read as follows: Such a notice provided by a retired judge to whom section 7296(c)(1)(B) of this title applies is irrevocable..
(c)Limitation on involuntary recallsSection 7257(b)(3) is amended by adding at the end the following new sentence: This paragraph shall not apply to a judge to whom section 7296(c)(1)(A) or 7296(c)(1)(B) of this title applies and who has, in the aggregate, served at least five years of recalled service on the Court under this section..
402.Additional discretion in imposition of practice and registration feesSection 7285(a) is amended—
(1)in the first sentence, by inserting reasonable after impose a;
(2)in the second sentence, by striking , except that such amount may not exceed $30 per year; and
(3)in the third sentence, by inserting reasonable after impose a.
403.Annual reports on workload of United States Court of Appeals for Veterans Claims
(a)In generalSubchapter III of chapter 72 is amended by adding at the end the following new section:

7288.Annual report
(a)In generalThe chief judge of the Court shall submit annually to the appropriate committees of Congress a report summarizing the workload of the Court for the last fiscal year that ended before the submission of such report. Such report shall include, with respect to such fiscal year, the following information:
(1)The number of appeals filed.
(2)The number of petitions filed.
(3)The number of applications filed under section 2412 of title 28.
(4)The number and type of dispositions.
(5)The median time from filing to disposition.
(6)The number of oral arguments.
(7)The number and status of pending appeals and petitions and of applications described in paragraph (3).
(8)A summary of any service performed by recalled retired judges during the fiscal year.
(b)Appropriate committees of Congress definedIn this section, the term appropriate committees of Congress means the Committee on Veterans' Affairs of the Senate and the Committee on Veterans' Affairs of the House of Representatives..
(b)Clerical amendmentThe table of sections at the beginning of chapter 72 is amended by inserting after the item related to section 7287 the following new item:


7288. Annual report..
404.Report on expansion of facilities for United States Court of Appeals for Veterans Claims
(a)FindingsCongress makes the following findings:
(1)The United States Court of Appeals for Veterans Claims is currently located in the District of Columbia in a commercial office building that is also occupied by other Federal tenants.
(2)In February 2006, the General Services Administration provided Congress with a preliminary feasibility analysis of a dedicated Veterans Courthouse and Justice Center that would house the Court and other entities that work with the Court.
(3)In February 2007, the Court notified Congress that the most cost-effective alternative appears to be leasing substantial additional space in the current location, which would require relocating other current government tenants from that building.
(4)The February 2006 feasibility report of the General Services Administration does not include an analysis of whether it would be feasible or desirable to locate a Veterans Courthouse and Justice Center at the current location of the Court.
(b)Sense of CongressIt is the sense of Congress that—
(1)the United States Court of Appeals for Veterans Claims should be provided with appropriate office space to meet its needs, as well as to provide the image, security, and stature befitting a court that provides justice to the veterans of the United States; and
(2)in providing that space, Congress should avoid undue disruption, inconvenience, or cost to other Federal entities.
(c)Report
(1)In generalNot later than 180 days after the date of the enactment of this Act, the Administrator of General Services shall submit to the Committee on Veterans’ Affairs of the Senate and the Committee on Veterans’ Affairs of the House of Representatives a report on the feasibility of—
(A)leasing additional space for the United States Court of Appeals for Veterans Claims within the building where the Court was located on the date of the enactment of this Act; and
(B)using the entirety of such building as a Veterans Courthouse and Justice Center.
(2)ContentsThe report required by paragraph (1) shall include a detailed analysis of the following:
(A)The impact that the matter analyzed in accordance with paragraph (1) would have on Federal tenants of the building used by the Court.
(B)Whether it would be feasible to relocate such Federal tenants into office space that offers similar or preferable cost, convenience, and usable square footage.
(C)If relocation of such Federal tenants is found to be feasible and desirable, an analysis of what steps should be taken to convert the building into a Veterans Courthouse and Justice Center and a timeline for such conversion.
(3)Comment periodThe Administrator shall provide an opportunity to such Federal tenants—
(A)before the completion of the report required by paragraph (1), to comment on the subject of the report required by such paragraph; and
(B)before the Administrator submits the report required by paragraph (1) to the congressional committees specified in such paragraph, to comment on a draft of such report.
VOTHER MATTERS
501.Clarification of purpose of the outreach services program of the Department of Veterans Affairs
(a)Clarification of inclusion of members of the National Guard and Reserve in programSubsection (a)(1) of section 6301 is amended by inserting , or from the National Guard or Reserve, after active military, naval, or air service.
(b)Definition of outreachSubsection (b) of such section is amended—
(1)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; and
(2)by inserting before paragraph (2) the following new paragraph (1):

(1)the term outreach means the act or process of reaching out in a systematic manner to proactively provide information, services, and benefits counseling to veterans, and to the spouses, children, and parents of veterans who may be eligible to receive benefits under the laws administered by the Secretary, to ensure that such individuals are fully informed about, and assisted in applying for, any benefits and programs under such laws;.
502.Termination or suspension of contracts for cellular telephone service for servicemembers undergoing deployment outside the United States
(a)In generalTitle III of the Servicemembers Civil Relief Act (50 U.S.C. App. 531 et seq.) is amended by inserting after section 305 the following new section:

305A.Termination or suspension of contracts for cellular telephone service
(a)In generalA servicemember who receives orders to deploy outside of the continental United States for not less than 90 days may request the termination or suspension of any contract for cellular telephone service entered into by the servicemember before that date if the servicemember’s ability to satisfy the contract or to utilize the service will be materially affected by that period of deployment. The request shall include a copy of the servicemember's military orders.
(b)ReliefUpon receiving the request of a servicemember under subsection (a), the cellular telephone service contractor concerned shall, at the election of the contractor—
(1)grant the requested relief without imposition of an early termination fee for termination of the contract or a reactivation fee for suspension of the contract; or
(2)permit the servicemember to suspend the contract at no charge until the end of the deployment without requiring, whether as a condition of suspension or otherwise, that the contract be extended..
(b)Clerical amendmentThe table of contents for that Act is amended by inserting after the item relating to section 305 the following new item:


Sec. 305A. Termination or suspension of contracts for cellular telephone service..
503.Maintenance, management, and availability for research of assets of Air Force Health Study
(a)PurposeThe purpose of this section is to ensure that the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study are maintained, managed, and made available as a resource for future research for the benefit of veterans and their families, and for other humanitarian purposes.
(b)Assets from Air Force Health StudyFor purposes of this section, the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study are the assets of the Air Force Health Study transferred to the Medical Follow-Up Agency under section 714 of the John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat. 2290), including electronic data files and biological specimens on all participants in the study (including control subjects).
(c)Maintenance and management of transferred assetsThe Medical Follow-Up Agency shall maintain and manage the assets transferred to the Agency from the Air Force Health Study.
(d)Additional near-term research
(1)In generalThe Medical Follow-Up Agency may, during the period beginning on October 1, 2008, and ending on September 30, 2012, conduct such additional research on the assets transferred to the Agency from the Air Force Health Study as the Agency considers appropriate toward the goal of understanding the determinants of health, and promoting wellness, in veterans.
(2)ResearchIn carrying out research authorized by this subsection, the Medical Follow-Up Agency may, utilizing amounts available under subsection (f)(1)(B), make grants for such pilot studies for or in connection with such research as the Agency considers appropriate.
(e)Additional medium-term research
(1)ReportNot later than March 31, 2012, the Medical Follow-Up Agency shall submit to Congress a report assessing the feasability and advisability of conducting additional research on the assets transferred to the Agency from the Air Force Health Study after September 30, 2012.
(2)Disposition of assetsIf the report required by paragraph (1) includes an assessment that the research described in that paragraph would be feasible and advisable, the Agency shall, utilizing amounts available under subsection (f)(2), make any disposition of the assets transferred to the Agency from the Air Force Health Study as the Agency considers appropriate in preparation for such research.
(f)Funding
(1)In generalFrom amounts available for each of fiscal years 2009 through 2012 for the Department of Veterans Affairs for Medical and Prosthetic Research, amounts shall be available as follows:
(A)$1,200,000 shall be available in each such fiscal year for maintenance, management, and operation (including maintenance of biological specimens) of the assets transferred to the Medical Follow-Up Agency from the Air Force Health Study.
(B)$250,000 shall be available in each such fiscal year for the conduct of additional research authorized by subsection (d), including the funding of pilot studies authorized by paragraph (2) of that subsection.
(2)Medium-term researchFrom amounts available for fiscal year 2012 for the Department of Veterans Affairs for Medical and Prosthetic Research, $200,000 shall be available for the preparation of the report required by subsection (e)(1) and for the disposition, if any, of assets authorized by subsection (e)(2).
504.National Academies study on risk of developing multiple sclerosis as a result of certain service in the Persian Gulf War and Post 9/11 Global Operations theaters
(a)In generalThe Secretary of Veterans Affairs shall enter into a contract with the Institute of Medicine of the National Academies to conduct a comprehensive epidemiological study for purposes of identifying any increased risk of developing multiple sclerosis as a result of service in the Armed Forces during the Persian Gulf War in the Southwest Asia theater of operations or in the Post 9/11 Global Operations theaters.
(b)ElementsIn conducting the study required under subsection (a), the Institute of Medicine shall do the following:
(1)Determine whether service in the Armed Forces during the Persian Gulf War in the Southwest Asia theater of operations, or in the Post 9/11 Global Operations theaters, increased the risk of developing multiple sclerosis.
(2)Identify the incidence and prevalence of diagnosed neurological diseases, including multiple sclerosis, Parkinson's disease, amyotrophic lateral sclerosis, and brain cancers, as well as central nervous system abnormalities that are difficult to precisely diagnose, in each group as follows:
(A)Members of the Armed Forces who served during the Persian Gulf War in the Southwest Asia theater of operations.
(B)Members of the Armed Forces who served in the Post 9/11 Global Operations theaters.
(C)A non-deployed comparison group for those who served in the Persian Gulf War in the Southwest Asia theater of operations and the Post 9/11 Global Operations theaters.
(3)Compare the incidence and prevalence of the named diagnosed neurological diseases and undiagnosed central nervous system abnormalities among veterans who served during the Persian Gulf War in the Southwest Asia theater of operations, or in the Post 9/11 Global Operations theaters, in various locations during such periods, as determined by the Institute of Medicine.
(4)Collect information on risk factors, such as pesticide and other toxic exposures, to which veterans were exposed while serving during the Persian Gulf War in the Southwest Asia theater of operations or the Post 9/11 Global Operations theaters, or thereafter.
(c)Reports
(1)Interim reportThe contract required by subsection (a) shall require the Institute of Medicine to submit to the Secretary, and to appropriate committees of Congress, interim progress reports on the study required under subsection (a). Such reports shall not be required to include a description of interim results on the work under the study.
(2)Final reportThe contract shall require the Institute of Medicine to submit to the Secretary, and to appropriate committees of Congress, a final report on the study by not later than December 31, 2011. The final report shall include such recommendations for legislative or administrative action as the Institute considers appropriate in light of the results of the study.
(d)FundingThe Secretary shall provide the Institute of Medicine with such funds as are necessary to ensure the timely completion of the study required under subsection (a).
(e)DefinitionsIn this section:
(1)The term appropriate committees of Congress means—
(A)the Committee on Veterans' Affairs of the Senate; and
(B)the Committee on Veterans' Affairs of the House of Representatives.
(2)The term Persian Gulf War has the meaning given that term in section 101(33) of title 38, United States Code.
(3)The term Post 9/11 Global Operations theaters means Afghanistan, Iraq, or any other theater in which the Global War on Terrorism Expeditionary Medal is awarded for service.
505.Comptroller General report on adequacy of dependency and indemnity compensation to maintain survivors of veterans who die from service-connected disabilities
(a)Report requiredNot later than 10 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to the Committees on Veterans' Affairs and Appropriations of the Senate and the Committees on Veterans' Affairs and Appropriations of the House of Representatives a report on the adequacy of dependency and indemnity compensation payable under chapter 13 of title 38, United States Code, to surviving spouses and dependents of veterans who die as a result of a service-connected disability in replacing the deceased veteran's income.
(b)ElementsThe report required by subsection (a) shall include—
(1)a description of the current system for the payment of dependency and indemnity compensation to surviving spouses and dependents described in subsection (a), including a statement of the rates of such compensation so payable;
(2)an assessment of the adequacy of such payments in replacing the deceased veteran's income; and
(3)such recommendations as the Comptroller General considers appropriate in order to improve or enhance the effects of such payments in replacing the deceased veteran's income.

 Lorraine MillerClerk.